Citation Nr: 0005959	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-10 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to February 24, 1998 
for the assignment of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Craven




INTRODUCTION

The veteran had active military service from April 1966 to 
February 1969.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1998 decision of the RO, which, in part, 
granted the veteran's claim of entitlement to TDIU, effective 
on February 24, 1998.



REMAND

The veteran contends, in essence, that he is entitled an 
effective date prior to February 24, 1998 for the assignment 
of a TDIU.

The veteran is currently service connected for renal 
transplant with chronic glomerulonephritis and chronic 
rejection syndrome, rated as 80 percent disabling; avascular 
necrosis of the left femoral head with post operative bone 
graft, rated as 30 percent disabling; avascular necrosis of 
the right femoral head with post operative bone graft, rated 
as 30 percent disabling; hypertension, rated as 
noncompensably disabling; residuals of perirectal abscess 
with fistula-in-ano, rated as noncompensably disabling; and 
chronic facila eruption, varicella syndrome secondary to 
immunosuppressive therapy, rated as noncompensably disabling.

Received on November 3, 1994, was a claim from the veteran 
for an increased rating for his service-connected kidney 
disability.  The veteran indicated that he was entitled to a 
100 percent rating for his service-connected disability.

On November 4, 1994, a statement by Asif Rahman, M.D., 
reported that the veteran had end stage renal disease and 
that he had rejected a transplant that he had received.  The 
veteran was reported to be preparing to return to dialysis 
treatments due to the rejection of his transplant.  The 
examiner reported that it was his medical opinion that the 
veteran should be given total disability due to his present 
medical status.

VA examination was afforded the veteran in December 1994.  
None of the evidence noted above reflects the veteran's 
employment status at this time.

In March 1995, the RO granted an increased rating of 80 
percent for the service-connected renal transplant, effective 
on November 3, 1994.  This resulted in a combined rating of 
90 percent, effective on November 3, 1994.  However, the RO 
did not address whether the veteran was entitled to a total 
rating (including TDIU), as alluded to within the veteran's 
November 1994 claim.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VA has the responsibility to 
review a claim in a liberal manner and adjudicate all 
reasonably raised claims.  Where the RO is considering a 
rating increase claim from a veteran whose schedular rating 
meets the minimum criteria of rating regulation and there is 
evidence of current service-connected unemployability in the 
veteran's claim file, evaluation of a claim must also include 
an evaluation of a reasonably raised claim for a total  
disability based on individual unemployability.  Norris v. 
West, 12 Vet. App. 413 (1999).  Thus, a claim for a TDIU was 
still pending.

In March 1995, the veteran submitted a Disabled Veterans 
Application for Vocational Rehabilitation.

Received on February 24, 1998, was a Veteran's Application 
for Increased Compensation Based on Unemployability.  The 
veteran reported that he had worked at Occidental Chemical 
Company from April 1972 to December 1994.  He also reported 
that he had last worked full time in December 1994 as a 
supervisor of a chemical plant and that his disability had 
affected his full time employment.  He reported training 
beginning in 1995 in Safety Technology at Marshall 
University.  

In July 1995, Dr. Rahman reported that the veteran was doing 
well from a renal standpoint and he saw no reason why the 
veteran could not sit in a classroom.  Another private 
physician reported in 1996 that the veteran was capable of 
performing light work.  In contrast, there are numerous 
medical records detailing the severely disabling symptoms 
associated with the service-connected disorders during the 
period from late 1994 until early 1998.

In March 1998, the RO, in part, granted the veteran a total 
rating based on entitlement to individual unemployability, 
effective on February 24, 1998.

The veteran's claim for an effective date prior to February 
24, 1998, for the assignment of a TDIU is well grounded in 
that it is not inherently implausible.  38 U.S.C.A. § 5107(a) 
(West 1991).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The Board notes that the effective date of an evaluation and 
award of compensation, based specifically on a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.400(o)(1) 
(1999).  The earliest date as of which it is factually 
ascertainable that an increase in disability has occurred is 
if a claim is received within one year from such date; 
otherwise, it is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (1999).

It is unclear to the Board from the record as to the specific 
date that the veteran's entitlement to a TDIU arose.  Because 
the veteran's claim for a TDIU was still pending in light of 
the March 1995 RO decision, further development is necessary, 
including development as to the veteran's employment history, 
prior to further appellate consideration.

In addition, a Vocational Rehabilitation and Education (VRE) 
folder has not been associated with the claims folder.  The 
information contained in the VRE folder should be considered 
in the adjudication of the veteran's claim.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who treated him for 
his service-connected disabilities during 
the period from 1995 through February 
1998.  Thereafter, the RO should obtain 
legible copies of all records from any 
identified treatment source that are not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The RO should take appropriates steps 
in order to obtain the veteran's VRE 
folder and associate it with the claims 
folder.

3.  The RO should take appropriate steps 
in order to contact the veteran's former 
employer, Occidental Chemical Co., to 
determine the last date of the veteran's 
employment, and the reasons for his 
separation therefrom.  

4.  After completion of all requested 
development and any other development 
deemed necessary by the RO, the RO should 
review the veteran's claim.  This should 
include reviewing, and responding to, the 
recently submitted records.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information concerning 
the case.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999)



